


Exhibit 10.76

 

 

 

[MILLENNIUM HOTELS AND RESORTS LOGO]

December 31, 2003

 

 

 

MILLENNIUM HOTELS

COPTHORNE HOTELS

 

Jim Dunn, President/COO

The Smith & Wolensky Restaurant Group, Inc.

1114 First Avenue

New York, NY 10021

 

Re:    One CPS

 

Dear Jim:

 

I have considered our recent discussions and your recent letters to me relating
to One CPS.  I am pleased to confirm the following on behalf of Plaza Operating
Partners, Ltd. (“Owner”):

 

1. Effective January 1, 2004 Owner will pay Parade 59 Restaurant LLC (“Manager”)
a minimum Base Management Fee of $50,000 per quarter in advance, on the first
day of each calendar quarter.  The minimum Base Management Fee will be credited
against any “Management Fee” which Manager may become entitled to for the year
2004 or thereafter under the terms of the Restaurant Management Agreement dated
September 7, 2000, as amended, between Manager and Owner (the “Management
Agreement”).  The minimum Base Management Fee will be payable so long as the
Management Agreement is in effect.

 

2. Each of Owner and Manager will have the right to fund (or refuse to fund) any
necessary “Additional Working Capital Contributions” (as defined in the
Management Agreement) which may be necessary to fund the operation of One CPS. 
If neither party is willing to fund required Additional Working Capital
Contributions, either party may terminate the Management Agreement as provided
in Section 7 of that agreement.

 

3. Except as modified in this letter the Management Agreement will remain in
full force and effect.

 

We are pleased to learn of your plans to reopen for breakfast and look forward
to receiving a revised budget to reflect the breakfast reopening.

 

 

145 West 44th Street, 6th Floor

New York, New York 10036 USA

Telephone 212.789.0700

Facsimile 212.789.7660

www.millenniumhotels.com

 

--------------------------------------------------------------------------------


 

Please confirm your agreement with this letter by signing in the space provided
below.

 

Very truly yours,

 

PLAZA OPERATING PARTNERS, LTD., Owner

 

By:

New Plaza Associates, LLC, its general partner

 

 

By:

CDL Hotels U.S.A., Inc., its managing member

 

 

By:

/s/ Paul Underhill

 

 

Paul Underhill, President

 

 

Agreed:

 

PARADE 59 RESTAURANT, LLC, Manager

 

 

 

By:

/s/ James Dunn

 

 

 

THE SMITH & WOLLENSKY RESTAURANT GROUP, INC, as Guarantor

 

By:

/s/ James Dunn

 

 

 

 

 

 

 

cc:

Alan Stillman

 

 

Alan Mandel

 

 

Todd Noonan

 

 

John Wilson

 

 

Gary Schweikert

 

 

Tom Felderman

 

 

2

--------------------------------------------------------------------------------
